        CASE 0:18-cv-02894-ECT-DTS Document 1 Filed 10/09/18 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
________________________________________________________________________

    JERALD BOITNOTT,                               Case No. __________________

                Plaintiff,
                                                           NOTICE OF REMOVAL
          v.

    ALDI Inc. d/b/a ALDI Foods and
    806 4th Street, LLC,

            Defendants.
________________________________________________________________________

                                 NOTICE OF REMOVAL

         TO:   Clerk of Court, United States District Court, District of Minnesota, 300
               South Fourth Street, Suite 202, Minneapolis, MN 55415; and Plaintiff

         PLEASE TAKE NOTICE that Defendant ALDI Inc. d/b/a ALDI Foods

(“ALDI”), pursuant to 28 U.S.C. § 1441, gives notice of removal of the above-captioned

civil action from the District Court for the Fourth Judicial District for the State of

Minnesota, Hennepin County to this Court. As grounds for removal, ALDI states the

following:

         1.    On September 19, 2018, 2018, Plaintiff commenced a lawsuit against ALDI

by serving ALDI with a Summons and Complaint, captioned Jerald Boitnott v. ALDI Inc.

d/b/a ALDI Foods and 806 4th Street, LLC.1 In the Complaint, Plaintiff asserts a claim



1
  Upon information and belief, Defendant 806 4 th Street, LLC has not been served, and,
therefore its consent to removal is not required. See 28 U.S.C. § 1446 (emphasis added)
(“When a civil action is removed solely under section 1441(a), all defendants who have
been properly joined and served must join in or consent to the removal of the action.”).
      CASE 0:18-cv-02894-ECT-DTS Document 1 Filed 10/09/18 Page 2 of 3



against ALDI under the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.

(“ADA”). A copy of the Summons and Complaint is attached as Exhibit A, which

includes all process, pleadings and orders served upon ALDI to date in this action.

       2.     On the basis of the federal claims asserted in Plaintiff’s Complaint, ALDI

removes the action to this Court.

       3.     “[A]ny civil action brought in a State court of which the district courts of

the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

       4.     “The notice of removal of a civil action or proceeding shall be filed within

30 days after the receipt by the defendant, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is

based.” 28 U.S.C. § 1446(b)(1).

       5.     This Court has original jurisdiction over this action under 28 USC § 1331

because Plaintiff’s ADA claim arises under a federal law.

       6.     Venue is proper because the United States District Court for the District of

Minnesota is the federal judicial district embracing the District Court for the Fourth

Judicial District, Hennepin County, Minnesota. See 28 U.S.C. §§ 1441(a) and 1446(a)

       7.     Finally, this Notice of Removal is timely because it was filed within thirty

days of ALDI’s receipt of a copy of the Complaint on September 19, 2018. See 28

U.S.C. § 1446(b)(3).



                                               2
      CASE 0:18-cv-02894-ECT-DTS Document 1 Filed 10/09/18 Page 3 of 3



       8.     After filing this Notice of Removal, ALDI will properly serve written

notice of removal upon Plaintiff and will file a true and correct copy of the Complaint

and Notice of Removal with the Clerk of the District Court for the Fourth Judicial

District, Hennepin County, Minnesota.

       9.     This Notice of Removal does not waive any objections or defenses ALDI

may have to claims herein.

       WHEREFORE, ALDI hereby removes this civil action from the District Court

for the Fourth Judicial District for the State of Minnesota, Hennepin County to the United

States District Court for the District of Minnesota, and requests that this Court take

jurisdiction over this action to the exclusion of any further proceedings in state court.


 Dated: October 9, 2018                        SAPIENTIA LAW GROUP, PLLC

                                               ____s/Ryan O. Vettleson__________
                                               Sonia Miller-Van Oort (#278087)
                                               Jonathan A Strauss (#279602)
                                               Ryan O. Vettleson (#312915)
                                               120 South 6th Street, Suite 100
                                               Minneapolis, MN 55402
                                               Phone: 612-756-7100
                                               Fax: 612-756-7101
                                               soniamv@sapientialaw.com
                                               jons@sapientialaw.com
                                               ryanv@sapientialaw.com
                                               ATTORNEYS FOR DEFENDANT ALDI
                                               INC.




                                              3
